DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Surinder Sachar on July 28, 2022.
The application has been amended as follows:

Claims:
Claim 6 has been amended as:
“The display device according to claim 5, wherein, in the plan view, a width of the metal layer overlapping each of the signal lines is greater than a width of one of the signal lines, and a width of the metal layer overlapping each of the scanning lines is greater than a width of one of the scanning lines.”

Claim 7 has been amended as:
“The display device according to claim 6, wherein
the array substrate further comprises light-blocking layers, each light-blocking layer extends along a corresponding one of the signal lines, overlaps a portion of the one of the signal lines in the plan view, and is provided opposite to the metal layer with the one of the signal lines therebetween,
the light-blocking layers are lines, and
a width of one of the light-blocking layers is greater than the width of the one of the signal lines and is less than the width of the metal layer.”

Claim 11, last two lines, have been amended as:
“the first light-transmitting electrodes overlap the third light-transmitting electrode having the grid shape, at the slant surfaces of the grid-shaped organic insulating layer.”

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record fails to explicitly disclose or fairly suggest a display device, wherein “the third light-transmitting electrode has a grid shape that covers over a plurality of scanning lines and a plurality of signal lines along the signal lines and the scanning lines, and an area of the third light-transmitting electrode, which covers over the scanning lines and the signal lines in one of the pixels in a display region closer to the light source, is larger than an area of the third light-transmitting electrode, which covers over the scanning lines and the signal lines in one of the pixels in the display region farther from the light source,” along with the other limitations of claim 1.
Applicant’s arguments (see Remarks, filed June 28, 2022), with respect to the rejection under 35 U.S.C. 103 over Ishii (US 7,361,934) in view of Sugiyama et al. (US 2017/0269433) and Takagi (US 6,760,081), in accordance with the amendments, have been fully considered and are persuasive.  The rejection of claim 1 has been overcome and is withdrawn.
Furthermore, the prior art references of He (US 9,678,394), Lin et al. (US 10,018,865), and Li (US 10,423,024) disclose display devices, wherein an area of a first or second light-transmitting electrode varies from a light incident side surface to an opposite side surface of a substrate (He, Figs. 3-4; Lin, Figs. 4, 7-9; and Li, Figs. 1-4).  However, none of the prior art references disclose wherein the third light-transmitting electrode has a grid shape that covers over a plurality of scanning lines and a plurality of signal lines along the signal lines and the scanning lines, and an area of the third light-transmitting electrode, which covers over the scanning lines and the signal lines in one of the pixels in a display region closer to the light source, is larger than an area of the third light-transmitting electrode, which covers over the scanning lines and the signal lines in one of the pixels in the display region farther from the light source.
Therefore, claim 1 is allowed.  Claims 2-12 are also allowed by virtue of their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896